"Courts of law and equity alike possess a species of equitable jurisdiction, *Page 403 
which is inherent in them, and by which they assume to prevent the abuse of their process, and so to control it as to secure the ends of justice and fair dealing. And it is on the basis of this universally recognized principle that courts exercise the power of setting aside sales under execution, issued on judgments rendered by themselves. * * * But the party aggrieved, in such cases, is required to prosecute his motion within a seasonable time, which is determined by the facts of each particular case, and he must, furthermore, satisfy the mind of the court that the act complained of has resulted to his injury or prejudice." Holly v. Bass' Adm'r, 68 Ala. 206.
There was much conflict in the evidence, the trial being had before the court upon oral testimony. The bill of exceptions does not purport to contain all, or substantially all, of the evidence introduced on the trial of this motion, and therefore under our previous rulings this court will presume any state of the evidence which will sustain the judgment of the trial court on the facts. Lewis Land  Lumber Co. v. Interstate L. Co.,163 Ala. 592, 50 So. 1036; Evansville, Paducah  Tenn. River Packing Co. v. Slater, 101 Ala. 245, 15 So. 241; Middlebrooks v. Sanders, 180 Ala. 407, 61 So. 898; Jones v. White, 189 Ala. 622, 66 So. 605. But, were it otherwise, the same result would follow.
It is well settled that a movant in a case of this character must act promptly, and that —
"Unnecessary, unreasonable delay in moving is regarded as a waiver, or as acquiescence in whatever of irregularity, or illegality, or unfairness, oppression or fraud, may have attended the sale, if of the delay there is not a clear satisfactory explanation." Pate v. Hinson, 104 Ala. 599,16 So. 527.
No inflexible rule is laid down in this respect, but each case is to be determined on the particular circumstances presented to the court; the question of laches being determinable on equitable principles.
The motion in this case was filed more than five years after the sale, and there was ample proof before the court tending to show that the defendant at the time had actual knowledge thereof; no reasonable excuse for so long a delay in moving for a vacation of the sale being shown. The affirmance could therefore well rest upon the doctrine of laches. Bolling v. Gantt, 93 Ala. 89, 9 So. 604; Ponder v. Cheeves, 90 Ala. 117,7 So. 512.
The judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and BROWN, JJ., concur.